Proceeding pursuant to CPLR article 78 to review a determination of the Traffic Violations Appeals Board of the New York State Department of Motor Vehicles, dated June 1, 1990, which sustained a determination of an Administrative Law Judge, which, after a hearing, found the petitioner guilty of violating Vehicle and Traffic Law § 1110 (a), and imposed a fine.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The testimony adduced at the hearing established that in March 1989 the vehicle driven by the petitioner crossed over a continuous cone line upon exiting the Queens Midtown Tunnel. Following a hearing, the Administrative Law Judge deter-
*877mined that the petitioner had violated, inter alia, Vehicle and Traffic Law § 1110 (a) (disobeying an official traffic-control device), which determination was sustained by the respondent. The determination of the Administrative Law Judge is supported by substantial evidence in the record (see, CPLR 7803 [4]; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-180; Matter of Pell v Board of Educ., 34 NY2d 222, 230-231). Thompson, J. P., Bracken, Sullivan and Balletta, JJ., concur.